Title: Burr Conspiracy Statement, 31 May 1807
From: Knox, James
To: 


                        
                            
                                May 1807
                            
                        
                        Report of James Knox of Meadsville Pensylvania.
                        It was buzzed about that an expedition was on fact of importance and honor—A letter then came from Colonel
                            Tyler to Hugh Allen of Meadsville inviting him and those who chosed to adventure with him, to meet Tyler at Beaver on the
                            1st. of December, and to proceed on Some expedition with him; accordingly Knox rendezvou’d with a party and found Tyler at
                            the place which they left on the 4th. or the 5th. of December, with Tyler and about Thirty men in four Batteaux Shenectedy built
                             —Tyler informed them that He could not give them particulars before they
                            Saw their Chief, but that the Expedition on which they were about to enter was destined ultimately against Mexico.— They
                            would however ascend Red River and make a Settlement first, that they had before them the object of delivering a number of
                            distressed People that they were to be all equally Instructed and Should Share alike whatever might be gained, but that
                            every man would be at liberty to return when He pleased, and would have his expenses borne back—The Party made no halt
                            until they reached Blennerhassett’s Island—They remained there one Night— The next morning, information was brought that
                            the Boats on the Muskingum were Seized, and Blennarhassett, Tyler and the whole party escaped, in a hurry—The party
                            proceeded down the River day and night without halt until they reached a place Called Shawanae Town, about twelve miles
                            below the Wabash—It was expected Colonel Burr would join them at this Place, and they remained there four or five days—But they received an express to inform them He would meet them at the mouth of Cumberland—They reached Cumberland about
                            Christmas where they found Colonel Burr with a number of Boats—They left Cumberland a day or two after and came to 8 or 9
                            miles above Massac when Colo. Tyler went on to the Garrison—Knox received Orders in the night being the lowest Boat, to
                            be ready to put off when other Boats fell down and the whole Sailed by Massac in the night and came to Some distance below— The
                            next morning Colo. Burr Asked Him to remain with a Small Boat to bring off a Man who was to follow him, which He did and
                            about 8 O’Clock in the following morning Dunbaugh came down to embarked—They sailed and got to New Madrid and He did not See Dunbaugh again until they reached Coles Creek—Mr. Knox came down in
                            the Boat with Floyd and Ralston from New Madrid—He heard before He Reached Natchez that General Adair was engaged in the
                            Plot and had come to this place to See General Wilkinson—Knox,
                            Kennedy and Denny, Willy and Harry (Burrs Negro) went up in the wherry from Coles Creek to Colonel Bruins, halted in the
                            Evening a mile below the Colonels. Colonel Burr Went on Shore and did not return, The next morning the wherry went up to
                            Bruins landed Colonel Burrs Baggage there, received from Him two letters, One for Major Floyd, the other for Colo. Tyler,
                            and then Knox and party fell down to Natchez—This was the day before Burr fled from the Territory and that night Knox
                            understood He left Bruin’s—
                        I extracted the Preceding from Knox, By Interrogatories founded on information previously obtained from
                            Dunbaugh and Morly—It was in truth wire drawn, He was reluctant to Say a Word unless (as He observed) He Should be regularly called on, when He intimated he Could say much— He expressed
                                frequent great indignation against Tyler for his falsehood a and deception and Said He would have Satisfaction 
                            Him— He is a man of about thirty six and appears thoughtfull and
                            Intelligent, and has a Brother living at Red Banks in Kentucky, where this informant intends to repair from this City, by
                            way of Natchez. Hugh Allen has returned to Meadsville, has
                            possession of Tylers letter, and is disposed to give information.
                        
                            Ja: Wilkinson
                     
                        
                     Enclosure
                                                
                            
                                
                                    May 1807
                                
                            
                             List of Witnesses to be Summond against Aaron Burr—Viz—
                             Blennarhassett, Tyler, Swartwout, Bollman, Alexander, Adair, Floyd & Ralston; If they are not to be
                                prosecuted as accomplices—
                             Samuel N.R. Luckett, Falls of Ohio
                             Joseph Alston and his wife—
                             Mrs. Blennarhassett—
                             A Major Smith from the State of New York about 30 Years of age fair complexion & light Hair—
                             William Prince of St. Vincennes Indiana Territory—It is said He received $1000, but did not join—
                             Samuel H. Buttler on Big Benson in Kentucky, He was sent by Burr from Nashville by land to Natchez, and
                                is the person alluded to in Danbaughs Deposition—
                             Stokely L. Hays Tennessee—
                             Fisk Jeffersonville Indiana Territory,— Walter C. Davidson from Elizabeth Town Kentucky, now Tennessee
                             Thomas Noland late Sergt. Major first Regiment His
                                family is Said to be in Pittsburgh, but He joined Burr from the Indiana Territory—
                             John Berry Clark County Indiana Territory
                             William F. Tuly Clark County Do.—
                             Robert & James Prior and Richard Lemast from Bullett County Kentucky—
                             Haymaker, Lamb, King, Fay and Plum from the State of New York—
                             John and Charles Denny from Bel who came off with
                                Blennarhassett.—
                             Willy, Burrs Valet, Clerk or Secretary is taken.—
                                He Should be questioned closely respecting Depestre, from the time He joined Burr until he left him—He Should also be questioned respecting Bollman, Swartwout, Spence &
                                Alexander
                             Thomas Butler the Son of the late Colonel—
                             Williamson of the House of Meeker Williamson and
                                Patton of this City, His Brother John Williamson also of this City—the friend of Ogden. Major Dayton the Son of
                                General Dayton now in this City—
                             Captain Samuel Davis of this City—
                             Robert and A. Swartwout of N. York and   Ogden of the Same Place—
                        
                    
               